DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 18 contain multiple concepts that are integrated into a combination of elements that are not present in any prior art reference found in Examiner’s search.  The claim requires a multi-tenant database and that permissions granted by one tenant be applicable to a second tenant.  The claim also requires that a transaction be performed between the first tenant and the second tenant and that from that transaction that a metric be determined for the second tenant based on data relating to the payment and that the value of the metric is stored in a blockchain along with an identifier of the second tenant.  Chu et al. (U.S. Patent 10,999,355, hereinafter referred to as Chu) discloses sharing data in a data exchange across multiple cloud computing platforms and/or cloud computing platform regions (Abstract).  As explained in Chu data sharing may be desirable to let other parties perform queries against a set of data (1:28-30).  In sharing data to various entities data cleaning, de-identification, aggregation, joining, and other forms of data enrichment need to be performed by the owner of data before it is shareable with another party which Chu indicates is time-consuming and expensive and that it is also difficult to share data assets with many entities because traditional data sharing methods do not allow scalable sharing (2:67-3:6).  Chu also explains that previous sharing methods introduce latency and delays in terms of all parties having access to the most recently-updated data (3:6-8).  Chu proposes a private data exchange that allows data providers to offer data assets directly from their own online domain in a private online marketplace (3:20-23) using a multi-tenant system that supports isolation of computing resources and data between different customers/clients and between different users within the same customer/client (4:27-30).  However while Chu discloses payment for access to the data (13:16-20) Chu does not disclose that the payment is being made between tenants of the multi-tenant system.  Grigg et al. (U.S. Patent Publication 2018/0040064, hereinafter referred to as Grigg) discloses a system for generating action scores based on the performance of entities to determine action probabilities, where one method includes an operation for accessing data comprising transactions exchanged between entities (Abstract).  Users can obtain accurate forecasting for sales receipts based on the payment history of clients, where the payment history includes not only the payments made to the business, but also the payments made to other businesses (0046).  This forecasting can allow financial institutions to provide borrowing opportunities to clients based on their estimated cash flow, including a risk assessment (0047).  Grigg discloses the generation of action scores and action probabilities based on communications data, also referred to herein as transactions, that include payment history across a plurality of suppliers, performance of a user's customers, sales invoices, timeliness of payments received by the user, performance indicators, and other user information (0052).  The action history system collects data from the bank servers (e.g. payments) and shares information with third parties that the user has enabled for access, allowing the third-parties to track, in real time, the user's financial performance and the ability to detect the short-term needs of users (0091).  However in Grigg the collected information only requires the permission of a specific user to share data and is not tied to a particular transaction or set of transactions between one user of the multi-tenant data and a second user.  Narayanaswamy et al. (U.S. Patent Publication 2017/0264640, hereinafter referred to as Narayanaswamy) discloses enforcement of multi-part policies on data-deficient transactions of independent data stores (Abstract).  As explained by Narayanaswamy the cloud makes it easy for people to lose sensitive corporate data as people can access cloud services from multiple devices more easily. Another thing is that the cloud services make it easy to share data, including with people outside of an organization. For these reasons, it is easy for data to get out of an organization's control (0021).  Narayanaswamy is particularly concerned where shared data contains links to content rather than the content itself as data control policies are not able to apply content policies to the links and therefore considers such transactions to be “data-deficient” (0077).  Narayanaswamy also is concerned with mobile devices uploading content to the cloud that bypass analysis and third party applications that share data that also bypass analysis (0298-0299).  However nothing within Narayanaswamy is explicitly directed towards payment transactions within a multi-tenant system.  Colendi (“Colendi Technical Paper”, 2018-SEPT-05, 12 pgs, Colendi, retrieved on June 15, 2022 from https://web.archive.org/web/20200919131903/https://protocol.colendi.com/whitepapers/Colendi_technical_paper_EN.pdf, metadata indicating saved on October 8, 2018) propose a decentralized credit scoring protocol and micro-credit platform for evaluating credit-worthiness (Abstract) and includes identity provision (II), secure storage and computation for storing personally identifiable information (III), data computation (IV) and score computation (V) but is silent with regard to a multi-tenant database or any transactions occurring between tenants.  Therefore no single reference clearly anticipates the claim and in addition no reference fairly teaches or suggests a first set of permissions being stored by a first tenant of a multi-tenant system that grant permission to the multi-tenant system to store a first set of metrics for a second tenant, those metrics being based on data relating to a payment between the first tenant and the second tenant.  Therefore claims 1-20 are held as being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685